DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-20, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
3.	Under Step 1 of the two-part analysis from Alice Corp, claims 1 and 9 are directed to a machine (consisting of parts, or of certain devices and combination of devices) and a process (a series of acts or steps) – see claim 17. Thus, each of the claims falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claims 9 and 17 recites:
“aid a user in making a decision to allow for a first input by the user and at least one second input by an adviser”, “receive from the user a defined decision criterion requiring advice in the first input”, “transmit the user defined decision criteria”, “transmit the user defined decision criteria to the advisor”, “receive from the advisor an advisor feedback in the at least one second input”, “transmit the advisor feedback”, “execute a command to utilize an algorithm to rank feedback and provide a readable summary”, “transmit the readable summary to the user”, “receive from the user a decision and an advisor rating”, “transmit the decision” and “transmit the advisor rating”
The limitations above demonstrate independent claim 1 are directed toward the abstract idea of aiding a user in making a decision including a series of steps a user follows to request and receive feedback from an advisor. The series of steps involve receiving feedback from the advisor, scoring the feedback from the advisor, and allowing the user to select a decision and rate the advisor encompass a commercial interaction, (i.e., marketing or sales activities and business relations) and managing personal behavior or relationships or interactions between people (i.e., social activities, teaching, and following rules or instructions).
The Applicant’s Specification ¶ [0004] emphasizes this invention relates generally to an improved system and method to aid a user in decision making. The system and method is generally hosted on an electronic device to enable collaboration between a decision maker and multiple advisors allowing the decision maker to select the best option for a particular decision. Further, the system and method of the present disclosure enables an efficient qualitative summary of inputs from multiple advisors and quantitative algorithms for consolidating these inputs to aid the decision maker in determining their best option for a given decision. Advisors are selected from a virtual marketplace or selected by the user from the user's personal network of associates. Advisors can sign up to participate in a virtual marketplace hosted by the system. This enables a new "free" market for any advice services whether business, education, public, and service, etc.

As such, the limitations describe scoring feedback from an advisor and allowing the user to select a decision and rate the advisor which are marketing activities and business relations that occur within the marketplace and can be reasonably characterized as a commercial interaction.  Similarly, the series of steps describe managing the personal behavior and interactions between the user and advisor which are activities that fall within the certain methods of organizing human activity grouping of claims 1, 9, and 17 are an abstract idea. 
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a system”, “a decision module executable by a processor”, “a server comprising a central processing unit and a memory”, “a decision definition database”, “an advisor feedback database”, “a decision setup database”, “an advisor marketplace database” – see claim 1, “a first remote computing device having a memory and a processing unit”, “at least one second remote computing device having a memory and a processing unit” – see claim 9, “a first electronic device”, “at least one second electronic device” – see claim 17, is/are a tool to implement the abstract idea and do not render the claims patent eligible because the claims require no more than generic computer components performing functions that correspond to acts required to carry out the abstract idea.  To further support this conclusion.  See MPEP 2106.05 (f)
 7.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a 
8.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of  “a system”, “a decision module executable by a processor”, “a server comprising a central processing unit and a memory”, “a decision definition database”, “an advisor feedback database”, “a decision setup database”, “an advisor marketplace database” – see claim 1, “a first remote computing device having a memory and a processing unit”, “at least one second remote computing device having a memory and a processing unit” – see claim 9, “a first electronic device”, “at least one second electronic device” – see claim 17 amount to no more than mere instructions to implement an abstract idea and using computer components to implement the abstract idea. The use of generic computer components to implement the abstract idea does not provide an inventive concept. Thus, the claims are ineligible at Step 2B. Therefore, the claims are not patent eligible.
9.	Claims 2-8, 10-16, and 18-20 are dependent of claims 1, 9, and 17.  Regarding claims 2 and 10, these claims describe receiving an alternate input, however, the remaining limitations describe the same judicial exception recited in the claims 3-8, 11-16, these claims further indicate a field of use or technological environment in which to apply the judicial exception (i.e., a cloud, a remote location, openly accessible, a second server and controlled by an enterprise, selectively closed, a second enterprise), as discussed in MPEP 2106.05 (h). Claims 18 and 19 recite the additional elements is/are a mobile phone, however, mere recitation of concrete or tangible components is not an inventive concept, as discussed in MPEP 2106.05 (b). Claim 20 recites the input includes an alternate decision criterion which further embellishes the abstract idea by merely describing the information/or data recited by the judicial exception.   As such, the claims do not add anything beyond the abstract idea. None of these limitations provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 


Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reicher (10,510,449).

With respect to claims 1 and 9, Reicher discloses 
a system to aid a user of the system in making a decision (cols. 2-3:58-22: discloses an expert opinion crowdsourcing system that may enable a person seeking an opinion to efficiently access experts who may provide such opinions.),
 the system (See Figs. 2A-2B) comprising: 
a first remote computing device (col. 12:8-34: discloses a case submitter computing device 110) having a memory and a processing unit (col. 12:8-34: discloses a processor 181 and storage 182), the first remote computing device accessible to the user (col. 12:8-34: discloses the case submitter computing device may be used by a submitter to communicate a case and/or case information) and configured for generating a first input (col. 12:8-34: discloses case information including medical information and/or various medical data.);
at least one second remote computing device (cols. 13-14:44-5: discloses expert reader computing device) having a memory and a processing unit (cols. 13-14:44-5: discloses a processor 181b and storage 182b), the at least one second remote computing device accessible to at least one advisor (cols. 13-14:44-5: discloses the expert reader computing device 120 may be used by an expert) and configured for generating at least one second input (cols. 13-14:44-5: discloses expert creating a report of his opinion.); 
a decision module executable by a processor (cols. 12-13:51-29: discloses a crowdsourcing server software module 101 and a processor 181a) configured to allow for a first input by the user (cols. 12-13:51-29: discloses receive case information from 
a server comprising a central processing unit and a memory (cols. 12-13:51-29: discloses crowdsourcing server 100, a processor, a random access memory and/or storage 182a) , 
the server hosting the decision module and programmed to (cols. 12-13:51-29: discloses crowdsourcing server software module may be executed by the processor and cause the crowdsourcing server to): 
receive from the user a defined decision criterion requiring advice in the first input (Fig. 2A, cols.5-6:25-26, col. 7:24-37, cols. 12-13:51-29: discloses a submitter may provide criteria or characteristics related to a case submission.); 
transmit the user defined decision criteria to a decision definition database (col. 12-13:8-29: discloses providing submitter and case information including characteristics to the crowdsourcing server.  The crowdsourcing server 100 may communicate with submitter database 103 which holds information related to submitters.); 
transmit the user defined decision criteria to the advisor (col. 7:53-58: discloses the system may communicate the case to matching experts.  col. 10:11-19: discloses the system may communicate the case to one or more determined experts. col. 17:19-22: discloses the crowdsourcing server may be configured to automatically communicate cases where the characteristics of a case match the characteristics such as expertise of the expert. Fig. 9: discloses a submitter may submit a case to the crowdsourcing server and the case may be communicated to a number of experts.);

transmit the advisor feedback to an advisor feedback database (cols. 3-4:57:24, cols. 7-8:59-3, col. 10:11-30 discloses the experts may communicate the reports to the system. col. 13:12-20: discloses the crowdsourcing server may communicate with medical exam database 105 which may hold information related to reports of experts related to submitted cases.); 
execute a command to utilize an algorithm to rank feedback (cols. 4-8:51-5, cols. 22-23:42-8: discloses applying a rating to each of the reports…based on votes received by the crowdsourcing server experts may receive points based on the ratings of their report.  These points may be used to determine a “best” or “winner” report or diagnosis which may be made available to the submitter.) and provide a readable summary  (cols. 4-8:51-5, cols. 22-23:42-8: discloses the crowdsourcing server may generate a composite report 670 which may include results of the voting and/or the various reports generated by experts.); 
transmit the readable summary to the user (col. 8:4-20, col. 23:1-8: discloses the system may communicate the reports to the submitter.); 
receive from the user a decision and an advisor rating  (col. 8:4-20, col. 23:1-8: discloses the submitter may evaluate various reports and select a preferred report.  The submitter may provide feedback to the system based on the quality of reports. Such feedback may be used by the system to score and/or rate various experts from whom reports were received.); 

transmit the advisor rating to an advisor marketplace database (col. 13:12-19: discloses the crowdsourcing server may communicate with expert database which holds information related to experts.).

With respect to claims 2 and 10, Reicher discloses 
a system, wherein the server is programmed to: 
receive an alternative from the user in the first input (col. 16:2-36: discloses the submitter may be a patient that may be submitting his/her information in order to get an opinion or reading such as a second, third or fourth among others.  The patient may be submitting an exam that has already been read for another opinion.);
transmit the alternative to an alternative definition database (col. 13:12-19: discloses the crowdsourcing server may communicate with medical exam database 105 which holds information related to cases submitted.);
transmit the alternative to the advisor (col. 17:19-28: discloses the crowdsourcing server automatically communicates cases where the characteristics of a case match the characteristics of the expert.); 
receive from the advisor an advisor suggested alternative in the at least one second input (col. 20:45-51: discloses experts each provide reports back to the crowdsourcing server.); 

execute a command to provide the advisor suggested alternative in the readable summary. (col. 16:2-32 and col. 20:45-51: discloses the crowdsourcing server automatically communicates reports to the submitter or makes the reports available to the submitter…the patient submitting the exam that has already been read for another opinion.  Submitter may be unsure of a particular diagnosis and may desire other opinions in order to increase the likelihood that the radiologists’ final report is accurate.)

With respect to claims 3 and 11, Reicher discloses a system, 
wherein the system is provided in a cloud (cols. 11-12:53-8, col. 13:1-11: discloses the system includes case submitter computing device 110, a crowdsourcing server 100, and an expert reader computing device 120 in communication with the internet.) and accessible from a remote location. (cols. 11-12:53-8, col. 13:1-11, 41-43: discloses the crowdsourcing server 100 may be remotely located such that it may access one or more data structures via the network.)

With respect to claims 4 and 12, Reicher discloses a system, 
wherein the system is openly accessible to both the user and the advisor. (abstract, cols. 2-3:58-22: discloses the expert opinion crowdsourcing system may 

With respect to claims 5 and 13, Reicher discloses a system, 
wherein the advisor marketplace database, the decision definition database, the advisor feedback database, the decision setup database, the alternative definition database, and the advisor suggested alternative database are hosted on a second server (col. 13:30-43: discloses the databases may be remotely located such that the crowdsourcing server may access such data structures via one or more networks.) and controlled by an enterprise. (col. 19:7-8: discloses the system may match cases to experts who are contracted with a patient’s insurance company.)

With respect to claims 6 and 14, Reicher discloses a system, 
wherein the system is selectively closed and accessible only members of an enterprise. (col. 12:35-49: disclose the case submitter device may or may not communicate with other systems…allows members to submit cases for review by selecting experts via the crowdsourcing server.)

With respect to claims 7 and 15, Reicher discloses a system, 
wherein the system is openly accessible to the user (abstract, cols. 2-3:58-22: discloses the expert opinion crowdsourcing system may enable a person seeking an opinion to efficiently access experts or “other persons” who may provide such opinions.)  

With respect to claims 8 and 16, Reicher discloses a system, 
wherein the system is openly accessible to the user (abstract, cols. 2-3:58-22: discloses the expert opinion crowdsourcing system may enable a person seeking an opinion to efficiently access experts or “other persons” who may provide such opinions.) and selectively closed to the advisor (col. 6:8-14: discloses a submitter may blacklist or indicate that they do not want a case to be matched with experts.), 
the system including a second enterprise (col. 16:15-16: discloses a third party such as an insurance company, law firm, or the like.), the second enterprise selective closure to the advisor. (col. 6:8-14: discloses a submitter may blacklist or indicate that they do not want a case to be matched with experts.)

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reicher (10,510,449) in view of Yang (2003/0208514).

With respect to claim 17, Reicher discloses 
a method (abstract, col. 5:25-27: discloses an example method of an expert opinion crowdsourcing system)  to enable collaboration (abstract, col. 5:25-27: discloses enabling a person seeking an opinion to efficiently access experts who may provide such opinions) between a decision maker utilizing a first electronic device (col. 12:8-34: discloses the case submitter computing device may be used by a submitter to communicate a case and/or case information) and 
an at least one expert/advisor utilizing an at least one second electronic device (cols. 13-14:44-5: discloses the expert reader computing device 120 may be used by an expert for creating a report of his opinion), 
the method hosted on a server (cols. 12-13:51-29: discloses crowdsourcing server 100, a processor, a random access memory and/or storage 182a) and including the steps of: 
collecting an input from the electronic device of the user on the server (col. 12-13:8-29: discloses providing submitter and case information including characteristics to the crowdsourcing server.), 

a definition of a criteria for the decision (Figs 1A, 2A, cols.5-6:25-26: discloses a submitter may provide criteria and/or characteristics related to a case submission.); 
a definition of a deadline (Figs 1A, 2A, cols.5-6:25-26: discloses characteristics/criteria that may be provided by the submitter with a case may indicate a desire and/or requirement that a report be completed within a particular period of time.); and 
a definition of an objective of the decision  (Figs 1A, 2A, col. 3:41-56: discloses cols.5-6:25-26: discloses a request for an evaluation of a legal situation.); 
selecting the preferred advisor by the user on the first electronic device within an advisor marketplace on the server (col. 5:55-61: discloses the submitter may provide a selection of particular experts from a list of available experts.); 
receiving and consolidating an input on the server from the at least one second electronic device of the at least one expert/advisor (cols. 3-4:57:24, cols. 7-8:59-3, col. 10:11-30 discloses the experts that received the case may create reports in accordance with the case information and/or specification.); 
presenting on the server a consolidated qualitative and a quantitative summary of a response from the at least one expert/advisor for display on the first electronic device of the user (cols. 4-8:51-5, cols. 22-23:42-8: discloses the crowdsourcing server may generate a composite report 670 which may include results of the voting and/or the various reports generated by experts.); and 
receiving on the sever a rating the expert/advisor from the first electronic device of the user. (col. 8:4-20, col. 23:1-8: discloses the submitter may evaluate various 
Reicher does not explicitly utilizes an expected value utility calculation. 
However, Yang which is pertinent in art to the claimed invention is related to methods and apparatus for decision making. (¶ 0002)
an expected value utility calculation (¶ 0013, 0076, 0082: discloses the present invention is capable of dealing with quantitative and qualitative information. ¶ 0137-0138: discloses there may be occasions where distributed descriptions are not directly comparable to show the difference between two assessments.  In such circumstances, it is desirable to generate numerical values equivalent to the distributed assessments.  The present invention introduces the concept of expected utility to define such a value and the expected utility which is calculated can be used for ranking alternatives.) 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Reicher to include an expected value utility calculation, as disclosed by Yang to achieve the claimed invention.  As disclosed by Yang, the motivation for the combination would have been to generate numerical values equivalent to the assessments that are not directly comparable to show the difference between assessment and rank alternatives.

With respect to claim 18, the combination of Reicher and Yang discloses a method as in claim 17, 


With respect to claim 19, the combination of Reicher and Yang discloses a method as in claim 18, 
wherein the at least one second electronic device is a mobile phone. (col. 13:44-49: Reicher discloses expert reader computing device. cols. 23-24: discloses a smartphone or cell phone.)

With respect to claim 20, the combination of Reicher and Yang discloses a method as in claim 17, 
wherein the input includes an alternate decision criterion. (col. 16:2-36: Reicher discloses the submitter may be a patient that may be submitting his/her information in order to get an opinion or reading such as a second, third or fourth among others.  The patient may be submitting an exam that has already been read for another opinion.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(WO2016106420) – Mccarty – (abstract: a secure repository for questions posed by users and answers from other users, an innovation engine for selecting subject matter experts and facilitating collaborative solutions,


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629